PER CURIAM.
Jeffrey Jones challenges his prison re-leasee reoffender sentence imposed for his conviction for burglary of an unoccupied dwelling. As the State properly concedes, this sentence cannot stand in light of State v. Huggins, 802 So.2d 276, 279 (Fla.2001) (disapproving this court’s decision in Medina v. State, 758 So.2d 113 (Fla. 2d DCA 2000), and holding that the prison releasee reoffender act does not apply to convictions for burglary of an unoccupied dwelling). Therefore, we reverse Jones’s sentence and remand for resentencing.
Reversed and remanded.
PARKER, SALCINES, and KELLY, JJ., Concur.